Exhibit 10.1

RAYTHEON COMPANY

FORM OF

INDEMNIFICATION AGREEMENT

This Agreement is made as of the [    ] day of [            ], by and between
Raytheon Company, a Delaware corporation (the “Corporation”), and [            ]
(the “Indemnitee”), a director or officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the increase in corporate litigation subjects directors and officers to
expensive litigation risks, and

WHEREAS, it is now and has always been the policy of the Corporation to
indemnify its directors and officers, and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

 

1. Definitions. As used in this Agreement:

 

  (a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

 

  (b) The term “Corporate Status” shall mean the status of a person who is or
was, or has agreed to become, a director or officer of the Corporation, or is or
was serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

 

  (c) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

 

  (d) The term “Change in Control” shall mean the occurrence of any one of the
following:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), other than those Persons in control of the Corporation as
of the date of this Agreement or a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities;

(ii) A change in the Board of Directors of the Corporation (the “Board”) such
that individuals who as of the date of this Agreement constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;



--------------------------------------------------------------------------------

(iii) The consummation of: (A) a plan of complete liquidation of the
Corporation; (B) an agreement for the sale or disposition of all or
substantially all of the Corporation’s assets; or (C) a merger, consolidation or
reorganization of the Corporation with or involving any other corporation, other
than a merger, consolidation or reorganization that would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization; or

(iv) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

  (e) The term “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither currently
is, nor in the past five years has been, retained to represent: (i) the
Corporation or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or the Indemnitee in an action to determine
the Indemnitee’s rights under this Agreement.

 

  (f) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

 

2. Indemnity of Indemnitee. Subject to Sections 5, 6 and 8, the Corporation
shall indemnify the Indemnitee in connection with any

Proceeding as to which the Indemnitee is, was or is threatened to be made a
party (or is otherwise involved) by reason of the Indemnitee’s Corporate Status,
to the fullest extent permitted by law (as such may be amended from time to
time). In furtherance of the foregoing and without limiting the generality
thereof:

 

  (a) Indemnification in Third-Party Proceedings. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Section 2(a)
if the Indemnitee was or is a party to or threatened to be made a party to or
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Corporation to procure a judgment in its favor or a Proceeding referred
to in Section 5 below) by reason of the Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with such Proceeding, if the Indemnitee acted in good faith and in a
manner which the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation and, with respect to any criminal Proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

  (b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 2(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so requires, no indemnification shall be made
under this Section 2(b) in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged to be liable to the Corporation, unless, and
only to the extent, that the Court of Chancery of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Court of Chancery or such other court shall deem proper.

 

3. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the

Indemnitee has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein (other than a
Proceeding referred to in Section 5), the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in



--------------------------------------------------------------------------------

connection therewith.

 

4. Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status,

a witness in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection therewith.

 

5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary to this Agreement, except as set forth in

Section 9, the Corporation shall not indemnify the Indemnitee under this
Agreement in connection with a Proceeding (or part thereof) initiated by the
Indemnitee unless the initiation thereof was approved by the Board of Directors
of the Corporation; and

(a) the Corporation shall not indemnify the Indemnitee to the extent the
Indemnitee has been reimbursed from the proceeds of insurance, and in the event
the Corporation makes any indemnification payments to the Indemnitee and the
Indemnitee is subsequently reimbursed from the proceeds of insurance, the
Indemnitee shall promptly refund such indemnification payments to the
Corporation to the extent of such insurance reimbursement.

 

6. Notification and Defense of Claim.

(a) As a condition precedent to the Indemnitee’s right to be indemnified, the
Indemnitee must notify the Corporation in writing as soon as practicable of any
Proceeding for which indemnity will or could be sought. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, and the fees and expenses of counsel for the Indemnitee shall be at
the expense of the Corporation, except as otherwise expressly provided by this
Agreement, and provided that Indemnitee’s counsel shall cooperate reasonably
with the Corporation’s counsel to minimize the cost of defending claims against
the Corporation and the Indemnitee.

(b) The Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.

 

7. Advancement of Expenses. Subject to the provisions of Section 8, in the event
of any Proceeding of which the Corporation

receives notice under Section 6 of this Agreement, any Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in defending such
Proceeding shall be paid by the Corporation in advance of the final disposition
of such Proceeding; provided, however, that the payment of such Expenses
incurred by or on behalf of the Indemnitee in advance of the final disposition
of such Proceeding shall be made only upon receipt of an undertaking by or on
behalf of the Indemnitee to repay all amounts so advanced to the extent that it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Indemnitee
to make repayment. Any advances and undertakings to repay pursuant to this
Section 7 shall be unsecured and interest-free.

 

8. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Any such indemnification or advancement of Expenses
shall be made promptly, and in any event within (i) in the case of advancement
of Expenses under Section 7, 20 calendar days after receipt by the Corporation
of the written request of the Indemnitee, or (ii) in the case of all other
indemnification, 30 calendar days after receipt by the Corporation of the
written request of the Indemnitee, subject to the provisions of Sections 8(b)
and (c) below.

(b) With respect to requests for indemnification under Section 2,
indemnification shall be made insofar as the Corporation determines that
Indemnitee has met the applicable standard of conduct set forth in Section 2.
Any determination as to whether Indemnitee has met the applicable standard of
conduct set forth in Section 2, and any determination that advanced Expenses
must be subsequently repaid to the Corporation, shall be made, in the discretion
of the Board of Directors of the Corporation, (1) by a majority vote of the
directors of the Corporation consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a



--------------------------------------------------------------------------------

quorum, (2) by a committee of disinterested directors designated by a majority
vote of disinterested directors, whether or not a quorum, (3) if there are no
disinterested directors, or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, or (4) by the
stockholders of the Corporation. Any such determination with respect to requests
under Section 2 shall be made within the 30-day period referred to in clause
(ii) of Section 8(a) (unless extended by mutual agreement by the Corporation and
Indemnitee). For the purpose of the foregoing determination with respect to
requests under Section 2 or repayment of advanced Expenses, the Indemnitee shall
be entitled to a presumption that he or she has met the applicable standard of
conduct set forth in Section 2.

(c) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification is made after a Change in Control, at the election
of the Indemnitee made in writing to the Corporation, any determination required
to be made pursuant to Section 8(b) above as to whether the Indemnitee has met
the applicable standard of conduct or is required to repay advanced Expenses
shall be made by Independent Counsel selected as provided in this Section 8(c).
The Independent Counsel shall be selected by the Indemnitee, unless the
Indemnitee shall request that such selection be made by the Board of Directors
of the Corporation. The party making the determination shall give written notice
to the other party advising it of the identity of the Independent Counsel so
selected. The party receiving such notice may, within seven days after such
written notice of selection shall have been given, deliver to the other party a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made, the Independent Counsel so selected may not
serve as Independent Counsel unless and until a court has determined that such
objection is without merit. If, within 20 days after submission by the
Indemnitee of a written request for indemnification, no Independent Counsel
shall have been selected or if selected, shall have been objected to, in
accordance with this paragraph either the Corporation or the Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Corporation or the Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is favorably
resolved or the person so appointed shall act as Independent Counsel. The
Corporation shall pay the reasonable fees and expenses of Independent Counsel
incurred in connection with its acting in such capacity. The Corporation shall
pay any and all reasonable and necessary fees and expenses incident to the
procedures of this paragraph, regardless of the manner in which such Independent
Counsel was selected or appointed.

(d) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(e) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.

 

9. Remedies. The right to indemnification or advancement of Expenses as provided
by this Agreement shall be enforceable by the

Indemnitee in any court of competent jurisdiction if the Corporation denies such
request, in whole or in part, or if no disposition thereof is made within the
applicable period referred to in Section 8. Unless otherwise required by law,
the burden of proving that indemnification is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Corporation that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. The Indemnitee’s Expenses actually and reasonably incurred in
connection with successfully establishing the Indemnitee’s right to
indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Corporation.

 

10.

Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to



--------------------------------------------------------------------------------

indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.

 

11. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such

payment to all of the rights of recovery of the Indemnitee, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights.

 

12. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that the

Indemnitee shall have ceased to serve as a director or officer of the
Corporation or, at the request of the Corporation, as a director, officer,
partner, trustee, member, employee or agent of another corporation, partnership,
joint venture, trust, limited liability company or other enterprise or (b) the
final termination of all Proceedings pending on the date set forth in clause
(a) in respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 9 of this Agreement relating thereto.

 

13. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall

not be deemed exclusive of any other rights to which the Indemnitee may be
entitled under the Certification of Incorporation, the By-Laws, any other
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of Delaware, any other law (common or statutory), or otherwise,
both as to action in the Indemnitee’s official capacity and as to action in
another capacity while holding office for the Corporation. Nothing contained in
this Agreement shall be deemed to prohibit the Corporation from purchasing and
maintaining insurance, at its expense, to protect itself or the Indemnitee
against any expense, liability or loss incurred by it or the Indemnitee in any
such capacity, or arising out of the Indemnitee’s status as such, whether or not
the Indemnitee would be indemnified against such expense, liability or loss
under this Agreement.

 

14. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the

Corporation for any period of time or at any particular rate of compensation.

 

15. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent

jurisdiction, then the Corporation shall nevertheless indemnify the Indemnitee
as to Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

17. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to

the benefit of the estate, heirs, executors, administrators and personal
representatives of the Indemnitee.

 

18. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to

constitute part of this Agreement or to affect the construction thereof.

 

19. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other

reasons. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof nor shall any such waiver constitute a
continuing waiver.

 

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have

been given (i) when delivered by hand or (ii) if mailed by certified or
registered mail with postage prepaid, on the third day after the date on which
it is so mailed:

(a) if to the Indemnitee, to: [            ]



--------------------------------------------------------------------------------

(b) if to the Corporation, to:

  Raytheon Company   Attn: General Counsel   Waltham Woods   870 Winter Street  
Waltham, MA 02451

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

 

21. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of

Delaware. The Indemnitee may elect to have the right to indemnification or
reimbursement or advancement of Expenses interpreted on the basis of the
applicable law in effect at the time of the occurrence of the event or events
giving rise to the applicable Proceeding, to the extent permitted by law, or on
the basis of the applicable law in effect at the time such indemnification or
reimbursement or advancement of Expenses is sought. Such election shall be made,
by a notice in writing to the Corporation, at the time indemnification or
reimbursement or advancement of Expenses is sought; provided, however, that if
no such notice is given, and if the General Corporation Law of Delaware is
amended, or other Delaware law is enacted, to permit further indemnification of
the directors and officers, then the Indemnitee shall be indemnified to the
fullest extent permitted under the General Corporation Law, as so amended, or by
such other Delaware law, as so enacted.

 

22. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the

Indemnitee to continue to serve as an officer or director of the Corporation,
and acknowledges that the Indemnitee is relying upon this Agreement in
continuing in such capacity.

 

23. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained

herein and supersedes all prior agreements, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Indemnitee’s rights under Delaware law or the
Corporation’s Certificate of Incorporation or By-Laws.

 

24. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit

against the Corporation in the Court of Chancery of the State of Delaware. The
Indemnitee hereby consents to the exclusive jurisdiction and venue of the courts
of the State of Delaware, and the Indemnitee hereby waives any claim the
Indemnitee may have at any time as to forum non conveniens with respect to such
venue. The Corporation shall have the right to institute any legal action
arising out of or relating to this Agreement in any court of competent
jurisdiction. Any judgment entered against either of the parties in any
proceeding hereunder may be entered and enforced by any court of competent
jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

RAYTHEON COMPANY By:  

 

INDEMNITEE:  

 